--------------------------------------------------------------------------------

BRIDGE LOAN AGREEMENT

          THIS BRIDGE LOAN AGREEMENT ("Loan Agreement") is dated as of September
7, 2007, by and between CYPHEREDGE TECHNOLOGIES, INC., a Delaware corporation,
having an office at 13810 SE Eastgate Way, Bldg. 1, Suite 160, Bellevue,
Washington, 98005 (the "Company"), and MISTRAL VENTURES, INC., a Nevada
corporation, having an office at Suite 809, 4438 West 10th Avenue, Vancouver,
BC, Canada V6J 1M7 ("Lender").

W I T N E S S E T H

          WHEREAS, the Company wishes to induce Lender to loan to the Company,
and Lender is willing to loan to the Company, subject to the terms and
conditions set forth herein, Five Hundred Thousand (US$ 500,000) United States
Dollars.

          NOW, THEREFORE, for and in consideration of the premises and the
mutual agreement contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

          1.      LOAN. Subject to the terms and conditions set forth herein,
Lender shall loan to the Company One Million (US $1,000,000) United States
Dollars (the "Loan"), by delivery of such amount to the Company in U.S. funds by
wire transfer to an account designated by the Company, in one installment.

          2.      MUTUAL DELIVERIES. Upon the delivery by Lender of the Loan
proceeds as provided in Section 1 above, the Company shall deliver to Lender the
original or execution copies of the following instruments and agreements duly
executed by the Company (collectively the "Agreements"):

  (i)

this Bridge Loan Agreement;

  (ii)

a Secured Promissory Note in the form annexed hereto as Exhibit A; and

  (iii)

a Security Agreement in the form annexed hereto as Exhibit “B”.

          3.      REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company
represents and warrants to Lender that:

                    (a)      The Company has the corporate power and authority
to enter into the Agreements and to perform its obligations thereunder. The
execution and delivery by the Company of the Agreements and the consummation by
the Company of the transactions contemplated thereby have been duly authorized
by all necessary corporate action on the part of the Company. The Agreements
have been and will be duly executed and delivered by the Company and constitute
valid and binding obligations of the Company enforceable against it in
accordance with their respective terms, subject to the effects of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors' rights generally and to the application of equitable principles in
any proceeding (legal or equitable).

                    (b)      The execution, delivery and performance by the
Company of the Agreements and the consummation of the transactions contemplated
thereby do not and will not breach or constitute a default under any applicable
law or regulation or of any agreement, judgment, order, decree or other
instrument binding on the Company which breach or default could reasonably be
expected to have a material adverse effect on the Company.

                    (c)      The Company is in material compliance with all
applicable laws, regulations, judgments, decrees and orders material to the
conduct of its business.

                    (d)      Excluding the proceeding against Esmond Goei, there
is no pending or, to the knowledge of the Company, threatened, judicial,
administrative or arbitral action, claim, suit, proceeding or investigation

1

--------------------------------------------------------------------------------

which might affect the validity or enforceability of the Agreements or which
involves the Company and which if adversely determined, could reasonably be
expected to have a material adverse effect on the Company.

                    (e)      No consent or approval of, or exemption by, or
filing with, any party or governmental or public body or authority is required
in connection with the execution, delivery and performance under the Agreements
or the taking of any action contemplated hereunder or thereunder.

                    (f)      The Company has been duly organized and is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its formation. The Company is duly qualified and licensed and in good standing
as a corporation in each jurisdiction in which its current ownership or leasing
of any properties or its ownership or leasing of any properties or the character
of its operations as currently conducted requires such qualification or
licensing, except where the failure to be so qualified would not have a material
adverse effect on the Company. The Company has all power and authority, and has
obtained all necessary authorizations, approvals, orders, licenses,
certificates, franchises and permits of and from all governmental or regulatory
officials and bodies necessary to own or lease its properties and conduct its
business other than those authorizations, approvals and such other documents the
lack of which could not reasonably be expected to have a material adverse effect
on the Company.

                    (g)      The execution, delivery and performance of the
Agreements by the Company and the consummation of the transactions contemplated
thereby will not: (i) violate any provision of the Company's corporate formation
documents, (ii) violate, conflict with or result in the material breach of any
of the terms of, result in a material modification of the effect of, or
otherwise give any other contracting party the right to terminate, or constitute
(or with notice or lapse of time or both constitute) a default under, any
contract or other agreement to which the Company is a party or by or to which
the Company or any of the Company's assets or properties may be bound or
subject, (iii) violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body by which the Company, or
the assets or properties of the Company are bound, or (iv) to the Company's
knowledge, violate any statute, law or regulation.

          4.      REPRESENTATIONS AND WARRANTIES OF LENDER. Lender hereby
represents and warrants to the Company that:

                    (a)      Lender has the corporate power and authority to
enter into this Loan Agreement and to perform its obligations hereunder. The
execution and delivery by Lender of this Loan Agreement and the consummation by
Lender of the transactions contemplated hereby have been duly authorized by all
necessary corporate action on the part of Lender. This Loan Agreement has been
duly executed and delivered by Lender and constitutes valid and binding
obligations of Lender, enforceable against it in accordance with their
respective terms, subject to the effects of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors'
rights generally and to the application of equitable principles in any
proceeding (legal or equitable).

                    (b)      The execution, delivery and performance by Lender
of this Loan Agreement and the other Agreements and the consummation of the
transactions contemplated hereby and thereby do not and will not breach or
constitute a default under any applicable law or regulation or of any agreement,
judgment, order, decree or other instrument binding on Lender.

                    (c)      There is no pending, or to the knowledge of Lender,
threatened, judicial, administrative or arbitral action, claim, suit, proceeding
or investigation which might affect the validity or enforceability of this Loan
Agreement or the other Agreements.

                    (d)      No consent or approval of, or exemption by, or
filing with, any party of governmental or public body or authority is required
in connection with the execution, delivery and performance under this Loan
Agreement or the other Agreements or the taking of any action contemplated
hereunder or thereunder.

2

--------------------------------------------------------------------------------

          5.      COVENANTS OF THE COMPANY. The Company covenants and agrees
that, so long as the Note shall be outstanding, except as otherwise required
under the Agreements the Company shall:

                    (a)      Promptly pay and discharge all lawful taxes,
assessments and governmental charges or levies imposed upon it or upon its
income and profits, or upon any of its property, before the same shall become in
default as well as all lawful material claims for labor, materials and supplies
which, if unpaid, might become a lien or charge upon such properties or any part
thereof; provided, however, that it shall not be required to pay and discharge
any such tax, assessment, charge, levy or claim so long as the validity thereof
shall be contested in good faith by appropriate proceedings, and the Company
shall set aside on its books adequate reserves with respect to any such tax,
assessment, charge, levy or claim so contested.

                    (b)      Pay, or cause to be paid, all material debts and
perform, or cause to be performed, all material obligations promptly and in
accordance with the respective terms thereof.

                    (c)      Implement and maintain a standard system of
accounting in accordance with generally accepted accounting principles ("GAAP").

                    (d)      Provide to Lender the following:

  (i)

as soon as available after the end of each fiscal year of the Company, a
consolidated balance sheet of the Company as at the end of that fiscal year and
the related statement of earnings, stockholders' equity and changes in financial
position of the Company for such fiscal year, in accordance with GAAP and
audited by independent certified public accountants of recognized standing; and

  (ii)

as soon as available and in any event within ninety (90) days after the end of
each of the first three quarters of each fiscal year (commencing the quarter
ending June 30, 2007), an unaudited consolidated balance sheet of the Company as
of the end of that quarter, and the related unaudited statement of earnings of
the Company for the period from the beginning of that fiscal year to the end of
that quarter, certified by the principal financial officer of the Company as
having been prepared in accordance with GAAP, subject to normal year-end
adjustments.

                    (e)      Do, or cause to be done, all things that may be
necessary to:

  (i)

maintain its due organization, valid existence and good standing under the laws
of its state of formation;

  (ii)

preserve and keep in full force and effect all qualifications, registrations and
licenses in those jurisdictions in which the failure to do so could or would
have a material adverse effect;

  (iii)

maintain its power or authority to carry on its business as now conducted; and

  (iv)

use its best efforts to keep available the services of its key present employees
and agents and maintain its current relations with suppliers, customers,
distributors and joint venture partners (subject to the business judgment of
executive management).

                    (f)      At all times maintain, preserve, protect and keep
material property used and useful in the conduct of its business in good repair,
working order and condition (subject to normal wear and tear), and from time to
time make all needful and proper repairs, renewals, replacements, betterment and
improvements thereto, so that the business carried on in connection therewith
may be properly conducted at all times.

                    (g)      Keep adequately insured all property of a character
usually insured by similar corporations and carry such other insurance as is
usually carried by similar corporations.

                    (h)      At all reasonable times upon Lender's request and
upon advance notice to the Company and for good reason, permit representatives
designated by Lender to have access to the books and records

3

--------------------------------------------------------------------------------

relating to the operations and procedures of the Company (subject to execution
of confidentiality undertakings).

                    (i)      Not assume, guaranty or otherwise, directly or
indirectly, become liable or responsible for the obligations of any other person
or entity, except for 75% or greater owned subsidiaries, for the purpose of
paying or discharging the obligations of such person or entity unless such
guarantees relate to the business of the Company, are incurred in the ordinary
course of its business and do not exceed in the aggregate $10,000.

                    (j)      Not consolidate with or merge with or into any
entity.

                    (k)      Not sell, lease, transfer, exchange or otherwise
dispose of any material part of its properties and assets except in the ordinary
course of business.

                    (l)      Use the Loan for general corporate purposes subject
to approval by Lender, which approval shall not be unreasonably withheld or
delayed.

          6.      ASSIGNMENT. The Agreements may be assigned by Lender provided
the Company shall have given its written consent to any such assignment, which
consent will not be unreasonably withheld. If there is a conflict between this
provision and any provision of the Agreements, this provision shall govern.

          7.      NOTICES. Notices and other communications provided for herein
shall be in writing and shall be addressed as follows:

  If to the Company: Cypheredge Technologies, Inc.     13810 SE Eastgate Way,
Bldg 1, Suite 160     Bellevue, Washington 98005     Attention: James Linkous,
President and CEO     Fax No.: (425) 373-4610               If to Lender:
Mistral Ventures, Inc.     Suite 809, 4438 West 10th Avenue     Vancouver, BC,
Canada V6J 1M7     Attention: John Xinos, President and CEO     Fax No.:

or to such other address as a party may from time to time designate in writing
in accordance with this section. All notices and other communications given to
any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given, when delivered if delivered by hand, when
transmission confirmation is received if telecopied, three (3) business days
after mailing if mailed, and two (2) business days after deposit with an
overnight courier service if delivered by overnight courier. Notwithstanding the
foregoing, if a notice or other communication is actually received after 5:00
p.m. at the recipient’s designated address, such notice or other communication
shall be deemed to have been given the later of (i) the next business day or
(ii) the business day on which such notice or other communication is deemed to
have been given pursuant to the immediately preceding sentence.

          8.      SEVERABILITY. If a court of competent jurisdiction determines
that any provision of this Loan Agreement is invalid, unenforceable or illegal
for any reason, such determination shall not affect or impair the validity,
legality and enforceability of the other provisions of this Loan Agreement. If
any such invalidity, unenforceability or illegality of a provision of this Loan
Agreement becomes known or apparent to any of the parties hereto, the parties
shall negotiate promptly and in good faith in an attempt to make appropriate
changes and adjustments to such provision specifically and this Loan Agreement
generally to

4

--------------------------------------------------------------------------------

achieve as closely as possible, consistent with applicable law, the intent and
spirit of such provision specifically and this Loan Agreement generally.

          9.      EXECUTION IN COUNTERPARTS. This Loan Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute the same Loan Agreement.

          10.      COSTS. The Company shall pay all fees and disbursements
(including reasonable attorneys’ fees) of the Lender with respect to the
enforcement of the Agreements.

          11.      GOVERNING LAW. THIS AGREEMENT AND THE VALIDITY AND
ENFORCEABILITY HEREOF SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
CONFLICT OF LAWS RULES OR CHOICE OF LAWS RULES THEREOF. EACH PARTY AGREES THAT
ALL LEGAL PROCEEDINGS CONCERNING THE INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (WHETHER BROUGHT AGAINST A PARTY
HERETO OR ITS RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, SHAREHOLDERS,
EMPLOYEES OR AGENTS) SHALL BE COMMENCED IN THE STATE AND FEDERAL COURTS SITTING
IN THE COUNTY OF NEW YORK, CITY AND STATE OF NEW YORK (THE "NEW YORK COURTS").
EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE NEW YORK COURTS FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY TERM THE LOAN
AGREEMENT), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF THE NEW YORK COURTS, OR SUCH NEW YORK COURTS ARE IMPROPER OR AN
INCONVENIENT VENUE FOR SUCH PROCEEDING.

          IN WITNESS WHEREOF, the parties have executed this Bridge Loan
Agreement as of the date first written above.

CYPHEREDGE TECHNOLOGIES, INC.


By:  /s/ James Linkous                            
        Name: James Linkous
        Title: President and CEO

 

MISTRAL VENTURES, INC.


By: /s/ John Xinos                                      
       Name: John Xinos 
       Title: President and CEO

5

--------------------------------------------------------------------------------